Title: To Thomas Jefferson from Louis Guillaume Otto, 28 May 1785
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Sir
Versailles May 28th. 1785.

I received only this moment the Notes on the State of Virginia together with the congratulation and invitation Your Excellency have honoured me with the 23d. of this month. This delay will I hope sufficiently apologise for my having not sooner acknowledged the favor you have done me.
According to your desire I shall be very careful not to trust your work to any person, who might make an improper use of it,  and tho’ I conceive that the public would be very much gratified with the interesting particulars contained in it, Your Excellency’s determination on this point is a Law, which I shall never attempt to infringe.
A part of these learned Notes I had already perused in America; but I see that they have been considerably enlarged and I expect a great deal of instruction from them. I wish most sincerely that the present situation of every State in the Union would be illustrated in the same manner and I am confident that our notions about America would be highly improved by it.
Tho I have the honor to be particularly acquainted with many respectable Characters of your Country I am persuaded that a few Words of recommendation from your Excellency to some of your Friends in Congress would be highly favourable to the success of the business I am to be entrusted with.
I hope to be at Paris next Week and to take your Excellency’s Orders before my Departure to L’Orient. It is needless to assure you that you can not trust your Commands to any person more anxious than I am, to convince you of the respectful and inviolable attachment with which I have the honor to be Sir Your Excellency’s Most obedient and very humble Servant,

Otto


P.S. Permit me to add my best compliments to Col. Humphreys.

